The Chancellor.
One material ground of complaint is, that after argument and judgment in the Supreme Court, upon a case made and settled a year preceding the argument, that Court refused to permit the case to be amended, and to order a second argument. The plaintiffs insist, that the case omitted to contain, by mistake, a material fact; and they applied to the Court, by motion, for leave to have the case corrected. The motion was opposed, argued, considered, and denied, with costs; and this Court is now called on to decree that the defendants, who are executors of Clason, permit the case to be amended, and re-argued at law. To this part of the bill the defendants have demurred; and it strikes me as one of the most extraordinary instances that ever has occurred of an attempt to employ the powers of this Court to review and control the practice of a Court of law. There is no matter stated, as a foundation of equity, for this Court to give relief in relation to the suit at law, but what was properly cognizable by the Supreme Court, and upon which the plaintiffs have had the benefit of an application to that Court, and upon which that Court has exercised its judgment. It would be extremely unfit and irregular for this Court to assume the review and cognizance of such a question, properly addressed to the sound discretion of the Supreme Court; and it must be presumed, that the decision was according to the course and practice of that Court. There would be no bounds tú such an interference, if the precedent was once established; and it would lead to disorder and confusion. Equity never does interfere to compel a re-examination in a Court of law, of a point already discussed and decided, and over which the Court had full jurisdiction. The principles and authorities contained in the case of Simpson v. Hart, *290(1 Johns. Ch. Rep. 91.) apply ¡¡with entire force to the present bill; and though the decree in that case was. reversed in the Court of Errors, yet the doctrine of the cáse was admitted, and a majority of that Court differed from me only in the application of acknowledged principles to that particular case. It is impossible to admit, upon any sound principle, or to bring within the reach of any adjudged cases, the authority of this Court to require the amendment of a settled case in the Supreme Court, after such case had been argued and judgment rendered, and after the Court had refused to permit the amendment. It would be interfering with the ordinary proceedings, and practice, and discretion, of that Court; and to require that the parties should go to a second argument in that Court, after judgment, and after that Court had refused to hear a second argument, would be monstrous.
I shall, therefore, allow the demurrer, and allow the defendants their costs upon the demurrer, according to the practice declared in Gregory v. Reeve. (5 Johns. Ch. Rep. 232.)
The plea, with its auxiliary answer, ought also to be allowed; for it constitutes a perfect bar to any discovery and relief here upon the subject matter of the bill. The former decree of this Court, dismissing the bill upon the merits between these same parties, and upon the same subject matter, without reservation, is conclusive, until reversed. This is a very clear and well settled rule. It stands in no need of illustration by authority and argument. All fraudulent collusion asserted in the bill, is denied in the answer supporting the plea. The usual course, when the plea is allowed upon argument, and consists of matter in pais, is to permit the plaintiff to take issue upon it, if he thinks it not true in point of fact; and if it be admitted, or found to be true in fact, the suit is barred, and at an end, so far as the plea extends. But that course cannot be re*291quisite in this case, as to the plea; for the bill itself admits the decree, and the suit in which it was rendered, and the plea was founded on matter of record, verified by the Master’s report. The suit was set forth in the plea more at large, and in extenso; but the existence of the suit and decree, as charged in the plea, is sufficiently admitted in the bill, to render any further inquiry into the truth of the plea unnecessary.
I shall, accordingly, unless the plaintiffs wish to traverse the matters of fact in the answer, decree, that the bill be dismissed. After the very full discussion of the point in controversy, both in this Court and at law, a further bill upon the pretences set up, has the appearance of obstinate contention, which the plaintiffs were not required by any of the duties of their trust to indulge. If the former decree of this Court, or the judgment at law, were deemed to be erroneous, the plaintiffs should have pursued their ordinary remedy by appeal or writ of error, and not have sought a re-litigation before the same tribunal. I shall dismiss the bill, with costs, unless the plaintiffs’ counsel should think It material to reply to the answer accompanying the plea, as to the questions of fact. If they should wish to traverse the answer, I am unwilling to deprive them of the opportunity, and shall, therefore, add, that the bill be dismissed, with costs, unless the plaintiffs shall, within twenty days, take issue in fact upon the answer, and file a replication for that purpose.
Decree accordingly.